
	

114 HR 1033 IH: John P. Parker House Study Act
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1033
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2015
			Mrs. Beatty (for herself, Mr. Ryan of Ohio, Mr. Rangel, Ms. Norton, Ms. Kaptur, Mr. Stivers, Ms. Fudge, and Mr. Joyce) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a special resource study to determine the
			 suitability and feasibility of establishing the John P. Parker House in
			 Ripley, Ohio, as a unit of the National Park System.
	
	
 1.Short titleThis Act may be cited as the John P. Parker House Study Act. 2.DefinitionsIn this Act:
 (1)SecretaryThe term Secretary means the Secretary of the Interior. (2)Study areaThe term study area means the John P. Parker House in Ripley, Ohio, which was recognized as a National Historic Landmark in 1997.
			3.Special resource study of John P. Parker House
 (a)StudyThe Secretary shall conduct a special resource study of the study area to determine the suitability and feasibility of establishing the John P. Parker House in Ripley, Ohio, as a unit of the National Park System.
 (b)Study requirementsThe Secretary shall conduct the study in accordance with section 100507 of title 54, United States Code.
 (c)ReportNot later than 3 years after the date on which funds are made available to carry out this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—
 (1)the results of the study; and (2)any recommendations of the Secretary.
				
